Appeals and cross appeal from an order of the Supreme Court, Allegany County (Thomas P. Brown, A.J.), entered November 6, 2015. The order granted in part and denied in part the motion of defendant County of Allegany for summary judgment and denied the motion of third-party defendant Town of Scio for summary judgment.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 25, 2016, by Thomas P. Brown, A.J., on August 3, 2016, and filed in the Allegany County Clerk’s Office on August 5, 2016,
It is hereby ordered that said appeals and cross appeal are unanimously dismissed without costs upon stipulation.
Present—Smith, J.P, Carni, Lindley, DeJoseph and Scudder, JJ.